﻿I should like at the outset to express my delegation's satisfaction and pleasure at your election, Sir, to the presidency of the General Assembly at its forty-fourth session. The unanimity of that decision reflects not only your own distinguished record as Foreign Minister and Permanent Representative of your country to the United Nations but also the prestige of your country, Nigeria, of which all of us in Africa are proud.
The outgoing President of the General Assembly, Mr. Dante Caputo of Argentina, shouldered the responsibility of his office with distinction in a momentous and difficult year. We wish to acknowledge our debt to him.
Our Secretary-General, Mr. Javier Perez de Cuellar, has been at the head of our Organization during some of its roost troubled and also some of its most productive and successful years. The turnaround in the fortunes of the United Nations during his watch owes much to the skill of the helmsman and we want to reassure him of our continued confidence.
The current session of the General Assembly must seriously address itself to problems affecting the world economy. In the vital field of international economic relations, the fresh breeze that has led to such excitement in international political relations has not even made a ripple. The direction of the world economy is still determined by a small circle of rich and powerful nations for which short-term expediency and the requirements of individual national economies have all too often taken precedence over the steps required for a healthier world economy from which all States would benefit in the long run. For the smaller countries the result has been a collapse in commodity prices causing severe prejudicial terms of trade, where several times the volume and quality of produce is now required to purchase the same amount of manufactured goods from the North than was required only a few years ago. In addition, the necessary borrowing on the part of the developing countries, coupled with high interest rates, has resulted in a debilitating debt-service burden for those countries that has culminated in a net reverse transfer of resources from South to North in the order of nearly $50 billion annually according to the calculations of international financial institutions. Fifty billion dollars annually is a very big amount to owe and we ate informed that more money is still continuing to flow from the developing countries to the developed countries. 
How can we, in all conscience, talk of kinder, gentler times and continue to countenance the continual transfer of such a phenomenal amount of resources from the poor and the hungry to the rich and the affluent? We welcome the positive developments on the international political stage and we believe that all peoples should enjoy political and civil rights. Conscience, however, enjoins us to submit that these rights are not enough. People have economic and social rights as well: the right to good health, the right to food and shelter, and above all the tight to a decent standard of living. It should be the lot of no one to suffer the degradations of illiteracy and poverty. Hunan rights are a package the elements of which are mutually reinforcing, and the denial of any of them weakens the entire package. A poor man, a sick man and an illiterate man are just as manacled as the man who is denied individual freedom or the right of free speech. It is the package that is important, for it goes beyond the selective, and at times cynical, championing of this or that right to the core of the purpose of existence·, the tight to a decent and meaningful life. Any attempt to separate one from the other or to compartmentalize these rights and champion one right at the expense of the other is to sow confusion and set the stage for futile recriminations.
All States represented in the Assembly should subscribe to that view and attempt to pursue the objective of a good and decent existence for all human beings. The pursuit of a healthier world economy, of growth and development of the poorer countries and of fairer terms of trade between the North and the South is fundamentally a struggle for human rights and for the tight of people to a decent existence.
In our interdependent world that struggle must involve a concerted approach, including greater recourse to multilateral mechanisms on the part of all States. Nations must act together to solve the global and interrelated problems of the world economy, as low commodity prices, high interest rates and acute external Indebtedness. The politics of inclusion that appear to be gaining ground in international political relations, particularly through professions by the big Powers of their readiness to give a larger role in the management of international affairs to the United Nations, should also be reflected in international economic relations.
The initiative taken by the developing countries in urging the Assembly to hold a special session on economic co-operation, in particular for the revitalization of the growth and development of developing countries, in April 1990, is a timely development. The special session should focus on the need to renew the stalled North-South dialogue and on the direction of the world economy. I am pleased to note that the recent summit Conference of the Countries of the Non-Aligned Movement, held at Belgrade, endorsed this suggestion and all the member States of the Non-Aligned Movement will be co-operating in the exercise. In this era, when economic mega-blocs are in the process of being formed in North America and in Europe, and where East and West are drawing closer in many spheres, it is essential that developing countries are not left out of the discussions and the mechanisms that will affect the future course of international economic and political relations. We also note that preparations are under way for the elaboration of the international development strategy for the Fourth United Nations Development Decade. We wish to stress the complementarity we see between that process and next year's special session on economic co-operation, to which I have already referred.
Following the 1986 special session of the General Assembly on the critical economic situation in Africa, the Assembly adopted the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. That Programme represented a compact between the African countries and the international community, especially the donor countries. The African countries were to take steps to redress their economies through structural adjustment programmes, which they have done - often at a significant social and political cost - and the international community undertook to create an international environment conducive to African recovery by facilitating an increase in commodity prices and resource 21ows to the continent. The mid-term review of the implementation of the Programme, annexed to resolution 43/27 of 1988, clearly states that the international community has not kept its side of the bargain. The African States have made the adjustments that were required of them. Let me echo the words of Mr. Michael Manley, Prime Minister of Jamaica, when he sand recently: ,We have done everything that was asked of us. But what has the other side done?, 
Commodity prices have continued to fall and resource flows to Africa have not increased in any appreciable way. Given the sacrifices the African countries have made to keep their part of the bargain, it is important that the Programme be made o work. Since the review of the Programme will take place in 1991, and the programme itself is to run only up to 1990, it is important that the Programme be mandated to run until the final review, and we hope that decision will be taken at this session. 
Problems of the environment affect the entire globe, which is our common abode, and many speakers have referred to this important factor. From the depletion of the ozone layer to the poisoning of the atmosphere and the rivers, the degradation of the environment affects all of us. The global warming of the general climate affects com tries in Europe, in the Americas, Africa and everywhere. For us in Africa the problem of the environment is important as we face what one representative has described here as the encroaching deserts. We have heard from many delegations of the encroachment of the desert on to their own fertile lands. We also have the related problem of the dumping of nuclear and toxic wastes which have been the subject of resolutions by the Organization of African Unity (OAU), the International Atomic Energy Agency and the General Assembly itself, last year. Greater responsibility is needed in the way the world uses its natural resources and disposes of the dangerous waste products of its factories. In the last year representatives will have read press reports about the very dangerous dumping of wastes in certain African countries, which action was rightly condemned by the OAU and other internal forums. We therefore welcome the intention to hold a special international conference on the environment in 1992. 
We are also aware that all too often the weak ate made to pay for the sins of the strong - if only because controlling the strong is so much more difficult. It is important that the burden attendant upon safeguarding the environment should be shared judiciously according to resource usage, waste production and need. Particularly, it is essential that no new obstacles are put in the path of the economic progress of the developing countries, which are already at the receiving end of the imbalances and inequities of the present international economic order and of the abuse and misuse of the international environment. 
Respect for the right of peoples to self-determination and independence is not only just? it is also good politics and essential to the attainment and maintenance of world peace. The General Assembly clearly recognized that fact when it adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples way back in December 1960. Yet today, nearly three decades later, colonialism is still very much in evidence. Again, that is a practical reality of our times. The right of peoples to decide their own destiny is being denied not only in the well-publicized cases of southern Africa and the Middle East, especially Palestine, but also in countries in the Pacific, the Caribbean basin and elsewhere. 
However, the major issue facing the Organization this year is the decolonization of Namibia. That is as it should be. The birth of a new nation is a supreme event in international affairs. And when the United Nations is the appointed intermediary the event becomes even more special to all of us. We ate now entering the horns stretch in the implementation of the Namibian independence plan. Much ground has already been covered and much reference has been made to this phenomenon in speeches we have heard in the last two weeks. But a lot more still remains to be done in the remaining four-and-a-half weeks. Pretoria and its functionaries in Namibia are still refusing fully to comply with Security Council resolution 435 (1978)  the South West Africa Territory (SWATP) command structure has not been disbanded, end we are told that it has only been stood down  the so-called disbandment of Koevoet on 30 September has proved to be illusory  restrictive laws, in particular AG-23, continue to inhibit freedom of assembly and the registration, electoral and constituent Assembly proclamations leave much to be desired. These proclamations were affected only last week, end more information is still being given as to what exactly has been agreed to. Some improvements have been made, some changes have been recorded, and we commend the United Nations Transition Assistance Group (UNTAG) for this, but we need to be vigilant and to ensure that in the next four-and-a-half weeks nothing will be done to reverse the clock. Intimidation of followers of the South West Africa People's Organization (SWAPO) by the South-African-sponsored Democratic Turnhalle Alliance (DTA) end the South West African Police is regularly reported. In fact, if members read Namibian newspapers they will find they ate full of reports of attacks on SWAPO men and supporters, at times with the police just standing by. UNTAG police units are stretched to the breaking-point we are told, and the assassination of SWAPO leaders has actually taken place.
So, while we ate on the home stretch, a grave situation still surrounds events in Namibia, and it is important that we should all keep our guard and remain vigilant. As we enter these final weeks of the election campaign the desperation of the anti-SWAPO forces in Namibia is becoming evident daily. It is important, therefore, that urgent action be taken to strengthen UNTAG police units and to increase the number of projected electoral monitors. We are very pleased that a number of States represented here have agreed and are going to send observers, monitors and guests to Namibia over the next few weeks to observe what will be happening. The more observers, the more guests, the more people we can have in that country, the better. We welcome the effort being made by many States around the globe.
Meanwhile, the United Nations must prepare well-thought-out plans for the post-election period in Namibia, assuming the election proceeds satisfactorily. For there can be no doubt that, as the decolonizing authority, the United Nations has a continuing responsibility to see that Namibia's independence is a success. A good mother does not give birth only to abandon the baby immediately. This session of the General Assembly must ensure that the United Nations prepares itself to be a good mother. My delegation is ready to contribute in the process of clarifying the united Nations role during the transition period following the elections and in the elaboration of a continuing United Nations responsibility to ensure that Namibian independence is a success. These are urgent tasks which require our immediate attention. Every effort has been made to draw the attention of the United Nations Secretary-General and of the United Nations generally to these natters, especially the question of convening the Assembly after the elections. Whoever wins the election, it is not yet clear how the Assembly will be convened and how it will proceed to draw up the constitution leading to independence. We would be pleased if the United Nations would remain seized of these problems and would continue to provide solutions until the time of independence itself.
In South Africa itself, apartheid, the root cause of all the problems in southern Africa, continues to be firmly entrenched. The state of emergency still continues  Mandela and other political prisoners remain incarcerated j liberation and mass democratic movements ant still proscribed·, the Group Areas Pet and other obnoxious legislative acts continue to be on the apartheid statute books. That is the reality of the situation in South Africa itself.
President de Klerk's talk of reform so far remains only mere talk. It is important that the Pretoria regime be urged to go beyond rhetoric to concrete action. The liberation movements are ready to engage President de Klerk in serious negotiations. They have formulated an imaginative negotiating platform which was adopted by the OAU Ad Hoc Committee on Southern Africa, in Harare, on 21 August 1989, as well as by the ninth non-aligned summit conference in Belgrade, It is on the table for South Africa to take advantage of. This is an olive branch from the liberation movement. It outlines a number of confidence-building measures needed before negotiations can begin and sets out the fundamental human rights that should guide the formulation of a new constitutional dispensation for a future South Africa. It is quite obvious of course that negotiations, or any form of dialogue, cannot take place while the leaders are incarcerated in gaols or while the present restrictions emanating from the state of emergency remain. The international community has warmly welcomed this important initiative for peace to which I have just referred, taken by the liberation movement. So far Pretoria has remained mum on this proposal. We are told that certain of the seven leaders who are now incarcerated nay be released sooner or later. That might be a palliative, but what we need is a complete and full constitutional dispensation that can being peaceful conditions in which negotiations can truly take place for the future of an independent South Africa.
Until Pretoria dismantles apartheid it is important that the international community intensifies its pressure on it and increases the sanctions against it. There is no secret about the fact that Pretoria is now talking reform is directly related to the impact of international sanctions and the pressure exerted by the liberation forces and other democratic forces in South Africa. There is no doubt whatsoever that sanctions are working and can continue to work. They have damaged the South African economy to a great extent, as has been admitted by the economic spokesmen for that regime. Therefore, more sanctions will certainly put more pressure on the regime. The medicine is slowly taking effect. We appeal to those friends of Pretoria who oppose sanctions to join the rest of the international community in bringing meaningful pressure to bear on Pretoria by applying sanctions and supporting the liberation movement.
To the international banking community we say that 1990 will be a critical year for the apartheid regime, because in that year it has to reschedule its debt. Rescheduling the debt is not an automatic right for the racist regime let it be a favour, granted as an inducement to meaningful change in South Africa. The concatenation of events makes the coming rescheduling exercise a particularly potent force for positive political developments in South Africa. We urge the bankers to use it. We have given them adequate information to ensure that they ace quite clear about the choices before then.  
Elsewhere in southern Africa, there are regional efforts to bring peace to Angola and to Mozambique. The Assembly has heard statements by the Foreign Ministers of both those countries, elaborating on those measures. We in Zimbabwe appeal to outsiders to stop supporting rebel elements in Mozambique and Angola, especially UNITA in Angola, which has created difficulties in the process of reconciliation. We are seeking African solutions to African problems. The Organization of African Unity (OAU), the Movement of Non-Aligned Countries and the United Nations can help as requested and as required, but we ask them to give these initiatives a chance.
We also seek peace efforts in the dispute between Mauritania and Senegal, the situation in the Sudan and the situation in Ethiopia. African solutions, initiated by the OAU, are at work in those situations, and we again appeal to outsiders not to interfere in the processes of reconciliation that ate taking place. We are satisfied that the initiatives taken by the Organization of African Unity, if given time to mature, will provide solutions and bring peace to the three areas I have mentioned.
We are also anxious to see Western Sahara's independence consolidated with speed and firmness. The Secretary-General's efforts to bring permanent peace to Western Sahara are commended. We also commend the meetings that took place earlier this year between the King of Morocco and the POLISARID Front. We hope these efforts will continue.
The denial of the Palestinian people's right to self-determination is a continuing sore in international relations. We deplore the heavy-handed methods of the occupation forces against the aggrieved heroic Palestinian nation. We wish to reiterate our conviction that only an international peace conference under United Nations auspices, with the Palestine Liberation Organization (PLO) as an equal partner are addressing all aspects of the Middle East crisis, can bring peace to the region. The proclamation of a Palestinian State last year was an important development in this area. We commended, and commend, the PIO for the step it took, and we are pleased that over 85 countries have recognized the Palestinian State. From that strong position, the Palestinian leadership should be able to proceed to meaningful negotiations with big Powers, small Powers and others in the region that are seized of the problem of Palestine. The independence of Palestine has been long delayed, and we should like to see the Palestinian people take their place as equal citizens alongside the peoples of other nations.
In Central America, we welcome the decision to disband the contras and the scheduled elections in Nicaragua, which are to be monitored by the Organization of American States, the United Nations and a host of other international observers. We are pleased that a dialogue has resumed between the Salvadorian Government and the Marti National Liberation Front aimed at bringing peace to El Salvador. We urge flexibility on both sides so that a peaceful solution can be found to their conflict. The only warning we as outsiders would issue regarding the Central American situation again takes the form of urging outsiders not to interfere in the processes that are taking place there. The effort being made by the leaders of Central America to corns together and produce plans that enable them to enjoy self-determination and full human rights and provide peace for their own territories is commendable - if only outsiders do not interfere. In that respect, the main instigator of problems that have arisen in Central America is, of course, the United States, which has continued to fail in troubled waters in Latin America. 
In Afghanistan, we again urge all outside Powers to stop supplying arms to the opposing sides, and we call upon the Afghan people to negotiate an end to their civil war in a spirit of national reconciliation. We are pleased to note the departure of Soviet troops, and we are also pleased to note the confidence and patriotism that act brought to the Afghan people themselves. We hope that sooner or later they will convene a shura - an assembly - that will make it possible for all Afghans inside and outside Afghanistan to get together to resolve their problems. We believe all Afghans can solve their problems in peace in a shura, their traditional assembly which had met periodically over the past 300 or 400 years.
On the question of Kampuchea, we welcome the withdrawal of Vietnamese forces and urge the parties concerned to negotiate their differences among themselves in order to arrive at an acceptable solution. We noted with disappointment the failure of the recent Paris Conference. We also noted with disappointment that both the Vietnamese and the Phnom Penh delegations to that Conference refused to accept the international mechanism that was suggested a United Nations peace-keeping force. We have made it clear to them, and we make it clear now, that we do not see any possibility of disarming the rival forces, bringing peace to Cambodia and holding elections there without the active participation of the United Nations. The United Nations has much experience with peace-keeping forces around the world, and, in our view, is the only organization that can assist in the peace-making and peace-keeping process. 
With regard to the Korean peninsula, it is our view that the Korean people should be left alone to negotiate their reunification without outside interference. We urge that the military manoeuvres by outside forces that often take place on the peninsula or in waters near it be stopped.
With regard to Cyprus we appeal again to both parties to co-operate with the Secretary-General in the search for a lasting solution. We commend the meetings that have taken place under the chairmanship of the Secretary-General between the President of Cyprus and the representative of the Turkish Cypriots. Again, we call on outside Powers to cease interfering in the internal affairs of Cyprus.
In Belgrade the leaders of the non-aligned countries called for self-determination for the remaining colonies of New Caledonia, Malvinas, Diego Garcia, Mayotte and a dozen other territories scattered across the globe. The forty-third session of the General Assembly declared an International Decade for the eradication of the retrograde system of colonialism. We repeat that call from this rostrum.
As can be seen from the problems I have just touched upon, we have not yet readied the Promised Land, the new detente notwithstanding. Much remains to be done, and in that the United Nations must play a central role. We therefore welcome the declarations that have be τ made from this podium by the great Powers, renewing their faith in the United Nations. These days of change also mean a period of uncertainty, a period of opportunities, yet also of danger. In such a period, recourse to and respect for the Organization and its agencies becomes more indispensable than ever before.
It was in recognition of that fact, and motivated by the desire to strengthen peace and the rule of law, as well as to bring the age of reason to international relations, that the non-aligned countries convened at The Hague, from 26 to 30 June 1989 a Conference on Pace and the Rule of law in International Affairs. We were pleased by the wide attendance at that Conference, which included important countries not members of our Movement. The Conference was a landmark in the struggle to bring the rule of law and the role of the World Court to the centrality they should enjoy in the resolution of conflicts and in the management of international relations. An important initiative was taken at the Conference to have the General Assembly declare at its current session a decade of international law from 1990 to 1999, leading to a third Hague Peace Conference. That is one of the concrete acts that can be achieved at this session of the General Assembly in the cause of peace, justice and the rule of law. We urge all Member States to support that noble initiative by the non-aligned countries. I am informed that a concrete proposal has already been submitted to the Sixth Committee and that it is now being debated.
Last - but by no means least - is the all-important issue of nuclear disarmament, to which I have not referred extensively in my statement. We have all had the opportunity to welcome the signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - in 1987. That was a truly significant step in the right direction, but what remains to be achieved is even more formidable. In comparison to that, the INF Treaty is indeed only the tip of the iceberg. The super-Powers have a special responsibility in this regard. As the possessors of the largest arsenals of nuclear, chemical and other weapons of mass destruction, they have a duty to take the lead in the disarmament process.
But of course we of the non-aligned movement, as well as the Organization of African Unity, can take some credit for the fact that at the special session of the General Assembly convened last year to discuss the question of disarmament we made our position abundantly clear. We indicated the hazards of war with which the road to disarmament is replete, and we are pleased that our call has been heeded in some quarters.
Today the world still has many problems, but in 1989 there is a window of opportunity to address some of them. History will judge us harshly if we miss that opportunity.
